Citation Nr: 1009223	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his granddaughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  In August 2009, the Veteran testified 
before the Board at a hearing that was held at the RO.

In August 2009, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to in-
service acoustic trauma.

2.  The Veteran's tinnitus is related to in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
the Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was incurred in or aggravated by the Veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the appellant.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

The Veteran contends that his bilateral hearing loss and 
tinnitus are the result of acoustic trauma sustained in 
service.  He describes first noticing diminished acuity of 
hearing and loss of equilibrium in service after firing 
weapons.  His hearing loss persisted, with gradual worsening 
over the years.  He states that he did not seek treatment for 
such symptoms in service because he was young.  In August 
2009 testimony before the Board, the Veteran denied a 
significant post-service history of noise exposure.  The 
Veteran stated that while he had been employed at Douglas 
Aircraft, he had worked as a physicist, and not in the plant, 
and had not been exposed to noise.  
According to the National Personnel Records Center (NPRC), 
the vast majority of the Veteran's service records have been 
determined to have been destroyed in a fire in 1973.  When a 
veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, 
multiple attempts were made to secure the Veteran's service 
records.  However, each of those requests for information 
received a negative response, and the Veteran was duly 
informed of the unavailability of the records.  In July 2007 
correspondence, the Veteran acknowledged the loss of his 
records.

Because the Veteran's service records are largely 
unavailable, there is no contemporary clinical evidence 
available to corroborate his contention that he first noticed 
diminished acuity of hearing in service.

The Veteran's available service records demonstrate that he 
served as a rifleman in an infantry unit.  These records also 
demonstrate sufficient proof of participation in combat such 
that he may be presumed to have been exposed to acoustic 
trauma in service.  See 38 U.S.C.A. § 1154(b) (West 2002).  
Service connection for hearing loss and tinnitus, however, 
may not be presumed.  Rather, a nexus between his current 
disabilities and the in-service exposure to acoustic trauma 
must be shown.

As the Veteran is presumed to have been exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the Veteran has current diagnoses of tinnitus and 
hearing loss for which service connection may be granted, and 
whether there is nexus between any tinnitus or hearing loss 
and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

The first post-service medical evidence showing treatment for 
hearing loss is dated in January 2007, when the Veteran 
underwent private audiometric evaluation.  Examination 
revealed hearing loss that meets VA criteria for 
consideration as a disability.  38 C.F.R. § 3.385.  The 
examining audiologist did not comment as to whether his 
hearing loss was related to exposure to acoustic trauma in 
service.

In an April 2007 statement, the Veteran acknowledged that he 
had not sought treatment for his longstanding hearing loss 
until many years after his separation from service.  He 
asserted that his failure to seek treatment was not because 
he did not have difficulty hearing, but rather because he 
simply resisted getting treatment.  

The Veteran underwent VA audiometric examination in August 
2007, as a result of which he was diagnosed with hearing loss 
that meets VA standards for consideration as a disability, 
and tinnitus.  

At the time of the examination, the Veteran reported 
experiencing constant tinnitus in his left ear.  He 
attributed his current hearing loss and tinnitus to in-
service noise exposure, including rifle and Howitzer fire, 
and exposure to return fire in battle.  He stated that his 
equilibrium had been affected in service as a result of the 
gunfire.  He denied having worn protective hearing devices in 
service.  He stated that he did not know when he had begun to 
experience tinnitus.

The Veteran acknowledged an occupational history of noise 
exposure as a result of farming, both before and after his 
active service, as well as noise associated with his work at 
Douglas Aircraft and Bonneville Power Dam.  No hearing 
protection devices were worn in his civilian occupations.  
Recreational noise exposure included some hunting, for which 
he had not worn hearing protection.

The examiner determined that she was unable to provide an 
opinion regarding whether the Veteran's current bilateral 
hearing loss was related to his active service without 
resorting to speculation.  However, it was less likely than 
not that his tinnitus was related to his service.

In support of his claim, the Veteran submitted a November 
2007 opinion from his private physician, in which the 
physician stated that the Veteran's hearing loss was the 
direct result of exposure to noise in service.

In support of this opinion, the physician noted that the 
Veteran had served as an artilleryman in the European 
theater, and that during combat in Italy, he had been 
involved in some extensive artillery barrages, during which 
he had not worn hearing protection.  The Veteran reported 
that he had known that he had hearing loss when he left 
military service, but did not pursue hearing aids until much 
later in life.  Following his separation from service in 
1945, he had returned to school and become a physicist.  He 
spent much of his career working in the design and 
engineering of electrical systems.  He did not have noise 
exposure on the job.  While the Veteran was a hunter, 
recreationally, he did not have significant noise exposure 
during the pursuit of hobbies or other non-work-related 
activity.

Also supportive of a relationship between the Veteran's 
current bilateral hearing loss and his active service was 
that his bilateral sensorineural hearing loss was in a 
pattern that was consistent although not specific for noise-
induced etiology.  Additionally, the extent of his hearing 
loss exceeded that which would be expected on the basis of 
presbycusis.  Accordingly, in the physician's opinion, it was 
reasonable to conclude that it was more probable than not 
that the Veteran had bilateral noise-induced hearing loss 
that was a direct result of his heavy noise exposure in 
service.

In his February 2008 substantive appeal, the Veteran 
clarified that he had not worked in the plant at Douglas 
Aircraft, as had been alluded to by the VA examiner.  The 
Veteran reiterated that his only exposure to major noise was 
during combat in World War II.

In his August 2009 hearing before the Board, the Veteran 
attributed his current hearing loss and tinnitus to noise 
associated with his in-service duties as a machine gunner in 
battles in Tripoli, Africa, and in various locations in 
Italy.  He described having been exposed to constant noise 
during battle, and stated that he had not since been exposed 
to noise of such intensity.  He denied a significant post-
service history of either occupational or recreational noise 
exposure, noting that he had worked for 35 years after 
service designing electrical engineering systems.  While he 
had over the years occasionally hunted birds, he did not fire 
a rifle frequently during such hunting.  His granddaughter 
corroborated the Veteran's testimony, indicating that 
although the Veteran had enjoyed hunting, his primary hobby 
had been fishing, as a result of which he had not been 
exposed to noise.  His granddaughter also testified that she 
remembered as a child that she had to speak loudly to her 
grandfather so that he could hear her, and that his hearing 
loss had progressively worsened over the years.

Although the August 2007 VA examiner stated that she could 
not provide an opinion as to whether the Veteran's hearing 
loss was related to noise exposure in service, and determined 
that the Veteran's tinnitus was less likely than not related 
to acoustic trauma in service, the Board finds that the 
Veteran has provided credible testimony regarding exposure to 
acoustic trauma in service, and that his testimony with 
respect to having first noticed diminished hearing ability in 
service, and tinnitus after service, is competent.  Jandreau 
v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
Board finds that the in-service evidence demonstrating that 
the Veteran was exposed to acoustic trauma in the form of 
combat fire to be persuasive corroboration of the Veteran's 
contentions, and the November 2007 opinion from his private 
physician supports a causative relationship.  Additionally, 
the Board finds persuasive the fact that although there is 
evidence of some noise exposure following service, the 
evidence suggests that the Veteran's hearing loss and 
tinnitus are the result, at least in part, of noise exposure 
during the Veteran's service.  

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board concludes that the Veteran 
incurred bilateral hearing loss and tinnitus as a result of 
his active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


